Mr. Justice Fairchild delivered the opinion of the court. Mayo, being defendant to an action of ejectment brought by the heirs of Daniel "Wilder, pleaded three pleas of possession, which the plaintiffs denied, and also filed an additional replication to each plea, stating that Lorenzo J. Wilder, one of the plaintiffs, was an infant in September, 1854, that Gabrielle A. Wilder was an infant at the time the suit was begun, and Jemima 0. "Wilder was also an infant at the beginning of the suit, and that she had since died, leaving the other plaintiffs her heirs. The terms of the possession relied on in the several pleas were three, seven and ten years, and less than three years had elapsed from the majority of Lorenzo J. "Wilder, to the commencement of the suit, as would appear by the plea. The defendant, Mayo, demurred to the replications, and the court sustained the demurrer. The plaintiffs contend that the interest of the three plaintiffs named in the replications were not barred by the pleas, and in this they are upheld by the opinion of Scott, judge, in Lytle vs. The State, 17 Ark., 649, 661, upon the 4th sec. of ch. 99, of English’s Digest. Although upon that question, the opinion is but the opinion of one judge, we adopt it as the proper construction of the statute under consideration, which is conclusive against the demurrer to the replication to the fourth plea of Mayo, the one relying upon the possession of ten years. The proviso contained in the section referred to, is continued in secs. 1 and 2, of ch. 106, of Gould’s Digest, upon which the second and third pleas were framed, and the same construction applied to those sections. The court then erred in sustaining the demurrers to the second, third and fourth pleas, for the interest of Gabrielle A. "Wilder, and Lorenzo J. Wilder, were several interests, and the plaintiffs should not have been precluded from asserting those interests ; while the interest of Jemima Q. Wilder, at her death, passed to the other plaintiffs, which they also should have been allowed to assert, unaffected by the statutes pleaded for Mayo’s defence. Mitchell vs. Etter, 22 Ark., upon the latter point. The infancy of the plaintiffs named, did not save the rights, of the other plaintiffs from the effect of any limitation applicable to them, as is shown by the case of Lytle vs. The State. The judgment of the Circuit Court of Monroe county is reversed, with instruction to overrule the demurrer to the replications, herein held to be good.